Citation Nr: 0204351	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  00-19 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for chronic back problems.



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in April 2000, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  The veteran was notified of the decision in 
May 2000 and later in May 2000, he submitted a notice of 
disagreement.  A statement of the case was issued in June 
2000 and the veteran perfected his appeal in September 2000.  


REMAND

Appellate review of the claims file shows that the veteran, 
in his substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals), requested a hearing before a member of 
the Board at a local VA Office (travel board hearing).  The 
VA Regional Office in Washington, DC has jurisdiction over 
the veteran's appeal.  However, as clearly indicated on the 
VA Form 9, travel board hearings are not available at the 
Washington, DC, or Baltimore, MD, Regional Offices.  

In view of the foregoing, the RO should clarify with the 
veteran at what local VA office he wishes to have his 
hearing, and then transfer the claims file to that location.   

Accordingly, this matter are hereby REMANDED to the RO for 
the following action:

1. The RO should clarify with the veteran the local 
VA
office at which he wishes to have a hearing before 
a 
Member of the Board.  Then, the RO should transfer 
the claims
file to the appropriate RO in accordance with the 
veteran's
wishes.

2. After the hearing is held, the claims file 
should be
returned to the RO in accordance with current 
appellate
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and during the appropriate time 
frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



